Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 			Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.
         Claims 1-19 remain pending in the application.
Examiner’s reasons for allowance
Claims 1-19 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
 	Regarding claims 1, 8 and 9, the prior art of record US 3398274 teaches an optical element with the first surfaces with convex areas being a light-ingress surface and the second surfaces with a plurality of elevations being light-egress surface, wherein the convex areas are aligned with the elevations so that a spatial distribution of a thickness between the first and second surfaces is the same over one or more of each of the elevations and each of the convex areas, however the prior art does not teach the limitations pertaining to:
 “each of the at least some of the elevations are configured to turn at least portions of the light directed to the respective elevation in sideward directions with respect to a height direction of the respective elevation so that the sideward directions comprise directions opposite to each other, and wherein each of the at least some of the elevations are conical with a rounded tip”. 
           The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 1-7, 10-19 are allowable because of their dependency status from claims 1, 8 and 9.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875